Citation Nr: 0302793	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  95-16 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an increased rating for a right knee 
disability, to include degenerative joint disease.

2.  Entitlement to an increased rating for left knee 
degenerative joint disease.



REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1975 to 
August 1979.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a February 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) then 
in San Francisco, California.  The claims file was later 
transferred to the Oakland, California, RO, and subsequently 
to the Waco, Texas, RO.  While his claims file was under the 
jurisdiction of the Waco, Texas, RO, the veteran had 
appointed the Texas Veterans Commission as his service 
representative.  He has since moved to New Mexico and his 
claims file is currently under the jurisdiction of the 
Albuquerque, New Mexico, RO.  

The issue of entitlement to an increased rating for a left 
knee disorder is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

The veteran's right knee disability is manifested by 
degenerative joint disease,  causing pain, weakness, 
swelling, and functional impairment, with limitation of 
motion to no more than the degree required for the minimum 
compensable (10 percent) rating, and no more than slight 
instability of the knee. 


CONCLUSION OF LAW

The criteria for an increased rating a right knee disability 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), the obligations of VA with respect to 
the duties to assist and notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA  are defined.  The primary implementing regulations 
are published at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These 
statutory and regulatory changes are liberalizing and are 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

The record indicates that the RO has considered this claim 
under the new law.  It is  specifically noted that the RO 
notified the veteran of the new law in a letter dated in 
March 2001.  In addition to the March 2001 letter, the 
statement and supplemental statements of the case provided 
the veteran with adequate notice of what the law requires to 
award an increased evaluation in the case at hand.  The 
veteran was further provided with adequate notice that VA 
would help him secure evidence in support of his claim if he 
identified that evidence.  Moreover, he was  provided with 
notice of, and he did report for, numerous VA examinations to 
help determine the nature and extent of his right knee 
condition.  

It is additionally noted that the veteran was provided with 
notice of what the evidence of record, to include the VA 
examinations, revealed.  In this regard, it is noted that 
since the last supplemental statement of the case in June 
2001, additional VA medical records pertinent to the right 
knee were received.  However, those records were considered 
by the RO in an August 2001 rating decision, which determined 
that an additional rating for instability of the right knee 
should be awarded.  The rating decision notified the veteran 
of the additional evidence of record, the applicable rating 
criteria, and the reason for the decision.  Thus, an 
additional supplemental statement is unnecessary as all 
necessary information was provided to the veteran via the 
August 2001 rating decision.  

The Board further notes that subsequent to the August 2001 
rating decision, additional VA medical records were received.  
However, these records primarily relate to the left knee 
disorder, and other nonservice-connected conditions.  Any 
information about the right knee contained in these records 
consists of information  which was previously known and 
considered by the RO (e.g., chronic knee pain which has not 
been helped by prior surgeries).  

Thus, the Board concludes that the veteran has been provided 
with notice of what the VA was doing to develop the claim, 
what the evidence showed, what he could do to help his claim, 
and the reasons for the decision made.  Because no additional 
pertinent evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi,16 Vet. App. 183 (2002).

Entitlement to service connection for residuals of a right 
knee injury with chondromalacia was granted by means of a 
February 1984 rating decision.  At that time, the veteran was 
awarded a 10 percent rating for this disability.  The 10 
percent rating was later reduced to a noncompensable rating 
by a June 1986 rating decision, which was affirmed by an 
August 1988 Board decision.  

In October 1992, the veteran filed a claim, indicating that 
he was entitled to a higher rating for his right knee 
disability.  In a February 1993 rating decision, the RO 
characterized the veteran's right knee disability as post-
traumatic degenerative joint disease with chondromalacia, and 
awarded a 10 percent rating, effective from October 1992.  
The veteran has appealed this decision to the Board.  It 
should also be noted that an August 2001 rating decision 
awarded the veteran an additional 10 percent rating for right 
knee instability, effective from October 1992.  

The veteran's right knee disorder may be evaluated under the 
rating criteria set forth under 38 C.F.R. § 4.71a.  The 
veteran's right knee disability may be assigned a higher 
rating than the currently assigned evaluation if the evidence 
shows that he has ankylosis of the knee (Diagnostic Code (DC) 
5256), moderate (20%) or severe (30%) impairment of the knee 
with recurrent subluxation or lateral instability (DC 5257), 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint (DC 5258), 
flexion of the knee limited to 30 degrees or less (DC 5260), 
extension of the knee limited to 15 degrees or more (DC 
5261), or nonunion/malunion of the tibia and fibula (DC 
5262).  

A review of the evidence of record indicates that the veteran 
has received frequent treatment for his right knee disability 
since October 1992.  However, the record does not show that 
his disability meets the criteria for a higher rating.    

It is noted that a VA evaluation conducted in October 1992 
showed no swelling, palpable tenderness, or locking.  The 
veteran had full range of motion, with catching at the end of 
extension.  An MRI conducted in March 1993 showed a grade I 
tear of the posterior horn and anterior horn of the medial 
meniscus.  A fibrocartilaginous inclusion body was seen in 
the lateral femoral condyle.  A small suprapatellar effusion 
with plicae was identified.  

VA examination in June 1993 noted no swelling of the right 
knee.  The veteran had  marked crepitation, and good range of 
motion, with 140 degrees of flexion and 180 (0) degrees of 
extension.  There was no actual history of locking; however, 
there was a frequent catching sensation.  

The veteran underwent right knee debridement by arthroscopy 
in May 1994.  Pre-operative treatment notes indicate that he 
had chronic effusion, pain, and swelling.  Post-operative 
diagnosis was medial meniscal tear, osteochondral defect, and 
osteoarthritic changes.  Examination in September 1994 showed 
range of motion from 0 to 130 degrees.  There was no 
instability and no effusion.  

In March 1996, the veteran again had right knee arthroscopy 
and debridement.  VA examination in May 1996 showed that his 
gait was guarded and he was able to demonstrate only 1/3 of a 
normal squat because of increasing feeling of instability and 
discomfort.  On the examination table, however, he had 
excellent flexion (142 degrees) and full extension.  There 
was crepitation, some increased heat, and soft tissue 
swelling.  

A September 1996 VA examination report notes that the veteran 
reported no benefits from the right knee surgery.  
Examination showed that he had an awkward gait, but was not 
using a cane, crutch or any other type of support.  He 
reportedly wore braces when attempting to do any work 
activity.  He had swelling and marked crepitation in the 
knee.  The knee appeared to be somewhat stable.  Rotation 
tests were very painful.  He had full extension and 142 
degrees of flexion.  

An April 1997 VA examination report noted some soft tissue 
swelling of the knee.  The knees were stable; however, 
rotation tests were quite painful.  There was increased heat, 
but no actual redness.   His range of motion was 0 to 135 
degrees.  The knee was quite painful when fully flexed to 135 
degrees.  It was very difficult for the veteran to kneel down 
or to do any active motions in a half-squat.  The examiner 
commented that the veteran had very significant meniscal and 
cartilaginous problems, which were gradually increasing in 
severity.  His degenerative changes were of sufficient 
severity which would make it impossible for him to engage in 
any type of persistent physical activity.  

An August 1998 VA examination report notes that the veteran 
reported that he had constant right knee pain and occasional 
locking of the knee.  He reported swelling of the knee with 
overuse.  Examination noted a good gait without any 
ambulatory aids.  The range of motion was 0 to 115 degrees.  
There was no snapping, catching, grinding, or effusion at the 
time of examination.  There were no particularly tender areas 
about the knee joint.  The ligaments were intact.  Lachman's 
test, McMurray test, and anterior drawer sign was negative.  
The collateral ligaments were intact.    

The examiner commented that the arthroscopy findings were of 
more value than anything else, which showed a severe degree 
of degenerative changes.  This state of degeneration was not 
readily apparent on the physical examination, and more 
emphasis should be given to the arthroscopy findings.  It was 
noted that the March 1996 arthroscopy showed severe 
chondromalacia trochlea, severe chondromalacia anterior 
lateral femoral condyle, and mild degeneration of the lateral 
meniscus.   The anterior cruciate was intact, and the medial 
condyle showed severe extensive chondromalacia.  The medial 
meniscus showed mild to moderate degeneration.  The examiner 
also noted that an  MRI in January 1996 showed that there was 
effusion, Baker's cyst, patellar chondromalacia, and patellar 
medial compartment.  There were no discrete tears in the 
medial meniscus.  The cartilage was thin and there was 
irregularity of the cartilage.  There were lateral 
compartment osteophytes, attenuated anterior horn lateral 
meniscus, cartilaginous defect of the tibial hyaline 
cartilage, and mild cartilaginous defect of the tibial 
hyaline cartilage, medial and posterior aspects of the tibial 
plateau.       

The Board notes, however, that a private MRI report, 
conducted in March 1998, found that the mid-portion and 
distal end of the anterior cruciate ligament appeared intact 
and had a normal course.  The posterior cruciate ligament 
also appeared normal.  Hypertrophic spurring involving both 
the medial and lateral compartments of the right knee joint, 
consistent with osteoarthritis, was also shown.

A September 1998 private examination report noted that the 
right knee showed mild varus alignment, perhaps mild swelling 
and small effusion.  Range of motion was full but painful at 
extremes.  There was both palpable and audible crunching and 
grating from the patellofemoral joints.  He had diffuse 
tenderness over both the patellofemoral and both medial joint 
lines.  There was no gross instability.  He ambulated with an 
antalgic gait.  X-rays showed moderate arthritic changes with 
joint space narrowing, marginal osteophytes, and subchondral 
sclerosis.  

A September 1999 VA examination noted that the veteran had 
full extension and flexion to 125 degrees.  There was no 
tenderness or effusion.  The ligaments were intact.  
Drawer's, Lachman's, and McMurray's signs were negative.  The 
veteran was again re-examined after repeated use of the legs 
in order to determine any changes that may occur on use.  His 
range of motion prior to testing showed full extension and 
flexion to 125 degrees, and after exercising, flexion was 
limited to  115 degrees.  The examiner felt that there would 
likely be a 20 percent reduction in functional capabilities 
after a 7-8 hour period of activity.    

An April 2001 VA examination indicates that the veteran 
complained of constant pain with occasional stiffness, 
swelling, heat and redness of the knee.  He reported 
relatively good range of motion, but that the knee would 
"catch and lock," and then with a popping sound, it would 
release.  This reportedly happened four or five times per 
week, or more.  He also reported occasional give away 
weakness.  Examination of the right knee showed no effusion.  
It had minimal configuration changes consistent with the 
presence of an arthritic condition.  There was no 
instability.  There was a small medial suprapatellar effusion 
palpable.  His range of motion was from 10 to 85 degrees.  
There was no erythema or thermal changes.  The examiner's 
diagnosis included chronic degenerative joint disease with 
ligamentous instability, and status-post right medial 
meniscectomy with chondromalacia patella and patellofemoral 
syndrome, with moderate to severe residuals.  

Having considered the medical evidence of record, as well as 
the veteran's complaints with regard to his right knee, the 
Board finds that entitlement to a higher rating is not 
warranted.  The veteran's right knee is clearly not 
ankylosed, as the record shows that the veteran is able to 
flex and extend the right knee, albeit, to a limited degree.  
In addition, he does not meet the criteria for a higher 
rating under DC 5010/5260 and 5010/5261, given the ranges of 
motion of the knee reported by the medical examinations of 
record.  Further, x-ray and MRI findings do not show malunion 
or nonunion of the tibia and fibula; therefore, a higher 
rating under DC 5262 cannot be awarded.  With regard to a 
higher rating under DC 5258, the Board notes that the veteran 
has reported complaints of locking pain and that the medical 
evidence shows evidence of effusion at times.  However, 
diagnostic findings do not show evidence of dislocated 
semilunar cartilage.  Thus, a higher rating under DC 5258 
cannot be established.  

It is noted that the veteran has not specifically disagreed 
with the RO's assignment of a 10 percent rating for 
instability of the knee under DC 5257.  However, any 
instability of the knee is part and parcel of the service-
connected right knee disorder.  Thus, the Board must consider 
whether a higher rating should be granted under DC 5257.  A 
review of the record indicates that the veteran has reported 
trouble with certain movements, such as squatting, due to a 
feeling of instability.  It is also noted that medical 
examinations of record have noted that rotation of the knee 
results in extreme pain, and that he has an antalgic gait.  
It is further noted that an April 2001 VA examination report 
noted a diagnosis of degenerative joint disease with 
ligamentous instability.  However, the objective medical 
findings, reported above, do not show any significant 
instability.  Therefore, a rating higher than 10 percent is 
not warranted under DC 5257.  

In determining that a higher rating is not warranted in this 
case, the Board has considered the decision in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  In DeLuca, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in evaluating a service-connected disability, the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2002) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  

Giving due consideration to the principles set forth under 
DeLuca, the Board finds that the evidence of record does not 
support a higher rating than the currently assigned rating.  
The Board acknowledges that the record clearly reveals that 
the veteran experiences additional weakness, limitation of 
motion, swelling, and general functional impairment on use, 
as specifically noted on a September 1999 VA examination, 
which was accomplished for purposes of a DeLuca analysis.  
However, the additional functional impairment does not 
warrant a higher rating.  The September 1999 VA examination 
showed that after 27 minutes on a treadmill with a 5 degree 
incline at 2 miles per hour, the veteran's limitation of 
flexion decreased by only 10 degrees, to 115 degrees, and 
that his strength was slightly diminished.  The examiner 
opined that there would be a 20 percent reduction in 
functional capability after a 7-8 hour period of activity.  
Given the extensive medical evidence which noted the 
objective findings with regard to range of motion and 
impairment of the knee prior to testing for functional 
impairment, the Board finds that the estimated reduction in 
functional capacity during flare-ups does not entitle the 
veteran to a higher rating.  Thus, the appeal must be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for a right knee disability is denied. 


REMAND

The record indicates that the veteran underwent left knee 
surgery in October 2001.  The RO has not considered the 
medical evidence with regard to the left knee surgery, which 
was submitted to the RO prior to the case being certified to 
the Board.  Therefore, in accordance with 38 C.F.R. § 19.31, 
the case must be returned to the RO for consideration of the 
additional evidence, and issuance of a supplemental statement 
of the case.  In addition, the Board finds that prior to 
further consideration of this issue by the Board, the RO 
should obtain all pertinent medical records, and schedule the 
veteran for a VA examination to determine the severity of his 
left knee disorder since the surgery.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the veteran identify 
all VA and non-VA health care providers that have 
treated him for his left knee disorder from October 
2001 to the present.  Thereafter, the RO should 
obtain records from each identified  health care 
provider.

2.  The RO should also obtain the veteran's medical 
records from the VA Medical Centers in Amarillo, 
Texas, and Albuquerque, New Mexico, for any 
treatment received for a left knee disorder from 
October 2001 to the present.  The following types 
of records should be obtained: notes, discharge 
summaries, consults, imaging (x-ray, MRI, CT scan), 
and procedures.

3.  Thereafter, the RO should make arrangements 
with the appropriate VA medical facility for the 
veteran to be afforded an orthopedic examination to 
determine the severity of his left knee disorder.  
The claims folder must be sent to the examiner for 
his/her review.  All appropriate tests and studies, 
to include x-rays and range of motion studies (the 
latter expressed in degrees, with normal ranges 
provided for comparison purposes) should be 
conducted, and all clinical findings should be 
reported in detail.  The examiner should indicate 
whether, during the examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination of the left 
knee.  The examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to pain 
and/or any of the other symptoms noted above during 
flare-ups and/or with repeated use.  To the extent 
possible, the examiner should express such 
functional loss in terms of additional degrees of 
limited motion.  

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

5.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should consider the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations.

7.  Unless the benefit sought on appeal is 
granted to the veteran's satisfaction, the 
RO should furnish to the veteran and his 
representative, if any, an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

